

116 HR 682 IH: Reopen Schools Act
U.S. House of Representatives
2021-02-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 682IN THE HOUSE OF REPRESENTATIVESFebruary 2, 2021Mrs. Hinson introduced the following bill; which was referred to the Committee on Education and LaborA BILLTo encourage local educational agencies to resume in-person instruction at elementary and secondary schools, and for other purposes.1.Short titleThis Act may be cited as the Reopen Schools Act.2.Grants to support in-person instructionSubsection (c) of section 313 of the Coronavirus Response and Relief Supplemental Appropriations Act, 2021 (division M of Public Law 116–260) is amended to read as follows:(c)Subgrants to local educational agencies(1)In generalFrom the allocation provided by the Secretary under subsection (b), the State educational agency shall provide services and assistance to local educational agencies and non-public schools, consistent with the provisions of this section. Each State shall allocate not less than 90 percent of the allocation awarded to the State under this section as subgrants to local educational agencies (including charter schools that are local educational agencies) in the State in proportion to the amount of funds such local educational agencies and charter schools that are local educational agencies received under part A of title I of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6311 et seq.) in the most recent fiscal year. The State educational agency shall make such subgrants to local educational agencies as follows:(A)One-third of funds shall be awarded not less than 15 calendar days after receiving an award from the Secretary under this section.(B)The remaining two-thirds of funds shall be awarded only after the local educational agency submits to the Governor and the Governor approves a comprehensive school reopening plan based on criteria determined by the Governor in consultation with the State educational agency (including criteria for the Governor to carry out paragraph (2)), that describes how the local educational agency will safely reopen schools with the physical presence of students, consistent with maintaining safe and continuous operations aligned with challenging State academic standards.(2)Approval of plansThe Governor shall approve plans submitted under paragraph (1)(B) within 30 days after the plan is submitted, subject to the following requirements:(A)A local educational agency that provides in-person instruction for at least 50 percent of its students where the students physically attend school no less than 50 percent of each school-week, as it was defined by the local educational agency prior to the coronavirus emergency, shall have its plan automatically approved.(B)A local educational agency that does not provide in-person instruction to any students where the students physically attend school in-person shall not be eligible to receive a subgrant under paragraph (1)(B).(C)A local educational agency that provides in-person instruction to at least some students where the students physically attend school in-person but does not satisfy the requirements in subparagraph (A) shall have its allocation reduced on a pro rata basis as determined by the Governor.(3)Plan contentsA school reopening plan submitted to a Governor under paragraph (1)(B) shall include, in addition to any other information necessary to meet the criteria determined by the Governor—(A)a detailed timeline for when the local educational agency will provide in-person instruction, including the goals and criteria used for providing full time in-person instruction to all students;(B)a description of how many days of in-person instruction per calendar week the local educational agency plans to offer to students; and(C)an assurance that the local educational agency will offer students as much in-person instruction as is safe and practicable, consistent with maintaining safe and continuous operations aligned with challenging State academic standards..